Title: To James Madison from David Montague Erskine, 21 June 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia June 21st. 1808.

Having just received from Sir James Craig, the Governor in Chief of His Majesty’s Provinces in N. America the Details of a Transaction which has taken Place at Niagara, which might in its Consequences seriously affect the Harmony and good understanding between His Majesty’s Provinces of Canada & the Adjacent Territories of the United States, I have the Honor to request your early Attention to the inclosed Papers upon that important Subject.
Upon my receiving Information from the Agents of the Company of Canada Merchants trading with the Indians; that their Boats had been forcibly & illegally detained by the Collector for the United States at the Port of Niagara, I took the Liberty of addressing Mr. Gallatin, the Secretary of the Treasury, & requested his interference to cause Redress to be given upon the occasion, the exigency of which was most pressing, as the Hopes of any Alleviation of the Loss which the Canada Merchants must ultimately feel, could only arise from the Restitution of the Goods being immediate so that the Boats might proceed with them to their Destination before the proper Season was entirely past.
But since I have learnt that this illegal Act of the Collector has been attended with Circumstances of gross & unprovoked outrage towards the Persons of His Majesty’s Subjects, & that the Honor of His Majesty’s Government in Canada has received in the opinion of the Governor in Chief a flagrant Insult, for which I am persuaded the Government of the United States would be most anxious to afford Redress, I beg leave therefore most earnestly, though most respectfully to request that an immediate Attention may be paid to the Subject & orders given to the Officers Civil & Military at those frontier Posts of the United States to respect the Rights of His Majesty’s Subjects & to forbear from such Acts of violence towards their Persons, as attacking by the Assistance of a Military Force & firing upon them with Balls which reached the British Shore; while they were prosecuting a lawful Trade, secured to them by Treaties, & carried on upon Waters to the free & uninterrupted Navigation of which they had as much Right as the Citizens of the United States.
The Governor in Chief of His Majesty’s Provinces in N. America, has forborn to adopt any Measures of Precaution even, for the Defence of the Property & Persons of His Majesty’s Subjects from such unwarranted Attacks, for fear of producing a mutual Irritation which might lead to serious Consequences, and he is persuaded that a Prompt & satisfactory Redress will be granted to my Representation of the Injury which has been sustained & will prevent the Necessity of a recurrence on his Part to any Measures which might endanger the Peace & Harmony of the respective Countries.
I have not troubled you with the Papers refer’d to in the inclosed Letter as they have no doubt been forwarded to the Government by the Collector for the Port of the United States at Niagara.  With Sentiments of the highest Respect & Consideration, I have the Honor to be Sir Your most obedt. humble servant

D. M. Erskine

